EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests wherein each of the plurality of readout circuits has a circuit configured to convert the signal into a digital signal, wherein a first photoelectric converter of a first pixel portion of the plurality of pixel portions and a second photoelectric converter of a second pixel portion of the plurality of pixel portions adjacent to the first pixel portion share a first readout circuit, wherein the first readout circuit reads out a signal based on a charge accumulated in the first photoelectric converter and a signal based on a charge accumulated in the second photoelectric converter, wherein the first and second photoelectric converters are adjacent to each other, and wherein the first readout circuit is disposed between a first position corresponding to the first photoelectric converter and a second position corresponding to the second photoelectric converter, in combination with the rest of the limitations of the claim.
Claims 7 and 14 are allowed for similar reasons as claim 1.
The rest of the pending claims are dependent and therefore allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697